MEMORANDUM**
Valeriano Mendoza-Castillo appeals his guilty-plea conviction and 51-month sentence for being an illegal alien found in the United States after having been deported subsequent to an aggravated felony conviction, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Mendoza-Castillo’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and, in light of the valid appeal waiver in the plea agreement, the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.